PER CURIAM.
In this belated appeal, appellant, Calvin Alexander Harris, challenges his resen-tencing conducted by the trial court outside of his presence. Based upon the State’s proper concession of error in light of Griffin v. State, 617 So.2d 669, 670 (Fla.1987) and Roy v. State, 711 So.2d 1348, 1349 (Fla. 1st DCA 1998), we reverse the sentence and remand for resentencing within the guidelines, pursuant to our previous opinion in Harris v. State, 667 So.2d 265 (Fla. 1st DCA 1995), and direct that appellant be present at his resentencing.
*605Reversed and remanded for resentenc-ing.
BARFIELD, C.J., KAHN and DAVIS, JJ., CONCUR.